OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                AUSTIN              I pResIM#I’sUFFICI,u fd 1




EoaoznbloWomor He Baker,@airma                            a”Swcg__._____-.....--...
                                                                                -..-“-.“’
                                                                                    ^_”.
stat0Boardof Central
capitolstation
Auitin,Toxar
Dnr   sirs




      tioeuLT.oontinuallyroquoa
      attortwym,to giw inforBatio8
      of a petimt,or
      photo8tatlo
                oopy
      o-0 now pondlq




             irutitutlon,                        oonaoatof
                          hwo tl~orfght,wlthollftho
             fhrgurairn~8mratiJ~ti~,oroirohild.t0~
             oloB~thoouo~of          8UohuJdl patiaat,or Ohlld?

             ?(g> mtho   OwEt oomBo1ropror*nt4 allput~orto
             alumitapo~totbia8wdofcllrrotuldorw~
             intorro@ioriortobepropoumWbyrUotuy Rtblio.or
             othorusthorirodOffk+or,
                                   do08that qmomoat logally
             authorhO:U~to aim&o the ouo hirteeyof a aontal
             p&lout,.
                    or ohildward-
        Sowor L Baku - pageP
Eoaorablo

        ‘(4
        ‘(b)

        104




       ‘(5)    Cue hi8torio8
                           uo usuallywdr up 0S thi tram-
       oript of the trial,oortifiodbytha        Olorkottha o.nr%
       ineuu of jwytria1,to@b~ruitb luohotb.r'W-
      *tioa~iohy   k obtsindbyiaquiq  oi reolalrorkerr
                      u ohild,18 d&ml
       uho~~fbopationt,                   abitt* ad
       the nrbsequ8ntqvemts
                         ofth‘ir‘tagin.P 0~0qnu-y
       inrtitutiaru,ur~lyrudf~~ir,cur~dtr~~
       neut,w8ightbhut*,        and okhurblrt~~tt~r~            A8i&
       hatkotmoroript oortifLdbythoolakoitha sourt,
       all otheriaforMtiou  i‘ of a mtri&lfooadenti8l
       nattuo,end I‘ wailableonlyto th‘p‘rout‘, or pvdim‘,
       b r l‘aoeiatod prot*~‘iolul
                                adTioaa%.
       ‘(6) Doe‘
               the.bow lsliuB‘tion,othere‘n thbtraum
     * oript,eonatitute
                      ooniidoutialinformation,radu‘uoh,
       i8 it privilogad
                     lnd wouldthir Bmrd, ar it8 w  8uthom
       i‘Odw,     h‘W th. d&t t0 WfU‘O t0 6im ‘Ush'intOlM-
       tion,mnfbou@tlmr~lqytnbem&lyor&redby
       l c b ur tt                                               ,’
       ‘Th bcomtitutienua e’umnded
                               te           ‘pat     th ea a iuio -
                                                                  n0as
                                                   r itb o slttr i#b y   ju r y*




   orsrhEdq           "



       W(7) ~wblnldubbat*.  buehietoriooos‘uobwluntuy                              ^
       patient‘ be prhilogod,
                            'ad raid chlrMud, or ite'
       aged‘, haw thortghtto rdku to (u*olootha eon-
       tat‘ or pbmit an Luputia OS thea‘. hieterh,
       underall oirem‘tu‘oet‘
,
auaw* Ha“aolm‘wtt‘btual ufo luurauo Qaqmny ta* Boardof Trwtow
ot mohig‘n A‘ylu ror the xuano, (nioh.)l& Il.Ho 5Js* maoh la not tho
asob-h-,         khru.   k dOWtJ'OOO@‘OW ~-~~iri1O~odtbO
   ioiuwpatiostt   nlrtionmhi)
                             aa& the meor& d publlohoepit& uJdh
  ludorowlt‘~




80 hx; l,.B, 5101 Thi‘kokof priVi106‘
                                    shouldk born0.Urinq b&h
            to tbrlghtot    la8p88tienofthoro8or~ isqautionmd~r
                        wllunhg #a*
                                                                               .
          k'&OVOMtbd,thbS% i‘M   @llOJd ~iVil@&OU tOti PhyriO-
pationtrrlatioashipla            doiind  &near  atatutwnktingti
publio lmdcb, Art1ol.o   V*Aa o rI*,  l~apooialpriTi1.g.
                                                       nlatll‘g to
dirol~~roawrrla(r~o~~~trumoir~‘~o‘~                               aeor
1 Jmvid“, La put, 8‘ follmt
          *by phyaioia u etherpura             utsoykea b aiwi8          %
    wtruta,aouo         of qphilia,gowrrhu                     andowry
                                                    Or obamoroid
    aIpariatondont   or nnagbr   br a ho‘pital,     di‘pouy,        or ahuL*
    teblooe peaalimtltution,iadrLohthuo 1‘ l .aaoaf vaoral
    disuao, ehallroport+oh oaooiaedlatelyinwriting, to tha
    loulhnlth oSf-iou, rtatingthoMI mdsddrm‘8 ortbo 0iti.o
    nmmbu,ago,*a,  oolor,and oooupationeftbodi8u8odp?rr~
    rsd~~~~fho~~oifhodia~o~~~~b
    oi Lbwtioa,      provided-that tie   nmo    and addrur     of
    p o r rMuo d
               wt k ltatbd, oxomptu huoiustu                   ‘pmiTiorl4



          qooti‘n 6 provldo‘u fdlmr
       %bmooy‘ theright of uadutionia &80&t+ bu$
 inpraot1.0it       rt lut only a mttor   of dirontlan,      bo-
 mua* 8uahappZieationi8    likolrdmaytiu fob0 nfuaed 08
 t~~ofthoo~~not~‘~~prpr“o~fo
 k orqiwd, and tha t&e right mat bb toroodby madaua,
 aad thirwritir mot of abaoluto   ri&t,   tut mu04 of diaorc
,fi~tek~~~ia~propvou~Jaho~‘o~~
 u Wthori‘mg itmi“uMoo tokjud&odoslIabw~oa‘oby
 ~~,~~~nittobo~or~~ol~rpoob
 lowi4oration   oiall,tho0iromotm8.*pr**mt4* &,v&ilo
 tho right3.B.  in wary, ab‘oluto,  ywt it la in pmot1.0‘0
 limitodbythorumdymee‘nryforit‘auor~u~
 at o wl k da a lnted o ily l lq ua limd  r ig h T    t.”
                                                        hright
                                                           e to
 uraxMin&irri4v~spooial~o,~‘.                tor eq&o,to
 obtain‘pooi.tio  inforMtlcu to we in a llti&&on        betma
 a. qpli*uItand turd putior,u WJwoon tauappliuwub
 tha wrpowljiaIA#  titholih auo&llhiloaot,lm p-sBoipla,
 ‘tMdiaguponhli#lerqouad$,~1ti*thenorou*lly
 graltab10,boan‘.it door sot iaMln‘ouohtlBoaIld~o
 mohlwowoaiawto~owtodiaoithoboob~~~,
 ud    ‘0 mb h      iIeuruption          b f b u r iltw*,w     in WI     o f l g o wml
 aamiBation.           rot     it   wlmo t k      do u b to & UndBr a   ‘ta t0o f r u ta
 ahav& it to bo Lporkat to't& publiriatorort
                                           t&t tha
 ~~rralar~~~th*bodllri8~oi~i~~l~k
 had,that)b ‘Out ‘hald alla mwh oxuinatir at a. ‘ult
 ai~rbo~~oitiHIIUd~~~Oi~oO~ti~r                   The
 r~tro~r,~~or~qo\crdtbrfthr~~plrbl~
 booka,bxtal‘0 eatho Hu                       piasiplo t&tultli~‘utho               taw
 pay0rt0 ~ointhoaforouut                                          ontorod
                                                  ofill8g8loontnot8

                                                                                           J
lloaorable
        %wu           & Bakur.pagc6
          into~byth8munioi~llty,  8ounty,0r8tatr,forthapro=
          footionof tbo applioaataad all othertupayorr irc*lillegal
          burdou‘*And it I‘ obTiou‘ that, in BBkisg‘ad onfora~
          lwh applioatioa,thr tupqwr~,aot8,  in l vwy r0alraw,
          wt oalyiorhim0U, buttarallothort8xpayor8,      androta;
          thudoro, in tha upaoity,u it wuo, of a truato8forall*
          It rut b‘ Bblttod,al‘o,thattho au0180 of ‘wh paw,
          ~prud~ly~~o~~~,unnoC~O~~Othrr
          ‘#lutuy,booM‘0th0knaul8dgothatit      Oaab8 uoroi8edby
          a oitiron
                  and tq8r,     8admaybo ueroimdwh~n tb. poblio
          gW4#h & bu#a a# 8o P nd
                               r OuOW#  -tda
                                          o m8S$it,la mo t
                                                         r O-
          ml*-80     th a in
                          n p r o d~r ing         o fri*powi-
                                      a nddia a u80
          billwin thO8ouh0ad&irf0rth8 ~fair‘oilunioi~
          owpreioms; mid ln inaludinga  groator
                                              ouofuho88 iatho
          di‘.br~‘  of QIO tmt‘~irpo‘OdUpoDth‘aw theiri.llOr                             .
          oltl‘otu underthe ib.?mtiom
                                    of law*'"
             ~‘it~‘o~thtthr~aiinr~stlonirrtkrt~
%paltiledri@# dopondingtorlugo l     xta@ upmth8 u0roi8ooidiaorc
ti~p~~ad~iir~~~Wumktbt~O~~uparbioh~
demandfor iu‘pwtioisi‘ ‘da may roquiro a ‘h‘wmg of mfNOiat iator0*t
on the put 02 the domadiq party bsforr thb i~putla 1‘ allmode 531
                                                                Ce Je
6%    ~8ofhrmsrdla(Cr~~rrr~rhr\lohr~~~o~8urdr~p~~~                                       .
g o wmb th
        g la
           a 8p wtiu
                  ot
                   th e
                      r o wr da
                             u till
                                  iwu r th
                                        o lefo ty
                                                ofth rec
lorda+tho           orduly wuduot oftho offiwnJwn thoyropoao+5J 0. J4 sj3.
              Ia anawu k yourquo‘tion   no. (R),it lo ow opi.lsion
                                                                that the
Board,or an agoutof MLO Board,lot4 undo?pelieirof the Board,suohu
l 8upalntmndent   ofaa l108ao8yaary &l8tltution,ha8tbari&twitlmtooM8nt
o fth og u a a ao afl wILtBlpatiat@r of a ohi* to di8.10‘0 tin orr“hi8tOry
ot muoh p&i‘& .u ohild,I2 withintha Baud“ dirrntlra it doom #a latuu+
oSthopu8w~tho            roquort luffioi08tmdifthoNo0rd8 d0uot di801080
wy Lnf~tlonOomaaingthero~r8al di80u~rab8v8nmmdi
                    Qllm8uowmob (J), (I),ud (6)&1wlthwu    dutyof tila
Boardae lt8agoatato to8tiQ,~oithu0134opodtlom u Wore l oourta8 to
~au*~iu~~b~u~~r‘riCa~~l~oi~~
toorautbprodu~hao?u@hrowrbi                 ThoroiragowralQICJtoto‘tlfy
mido h r l        opoaall
                     a ta oitlmr~ ItL   raid lu&Texa~&r., ltpap%l   that,
'Bd~“yk~ru~tC~lr~~a~~a~ofo
a vslid oubp6.m~or nfnsar to tutify QO to -   prw#orquretiow*    wo
rboL~l~u~ritrurry~~hf8cnn~~~oe‘~kmt‘~borr
hi‘ d+'U & Oitf.‘OBJ  h0 y not r&U80 t8 &V8 tO8tiWQ lW@r8d in th8
~~ti~~ju~ioo‘~4upoo~fb~~gTl~oT1~                              othu
rowow not iaolved aitthe00~1tutiaJd prirflo&ooS‘lleao0l terfau
thtmi&ton~uhi8ll~~..."                                   RnloUO,Tm~Rn&aoiOlvll
-&NJ         Iks.    ol!%!,   w       6i&, VOX.   =xX,   M     -   m-0   DtJ   IditiO+
T h o & ty t6tumdth
               t* l oth0?1tyt0*ap81atmulu00 lnd(in wuonO8
aslateSatbrttu                of -4       dopoaitioam
                                                   uwoll u in6hri~tanoodwre
  Art0 37&b v&0.8.,
.W?V*Q-PG
            6uffioe is to ray
wo&sotbdiovothatourTacuCourt‘rr
                                    thatunderth.curomnt'rkte 09 our'doeirio~
                                                                        tho’
                                                      d fo ll‘w a d, l r u li. ISI                 .



pa~topatiat‘,w‘w        wbuir fey uoating aIohB p?ivilog.‘0104bo-
0111‘0 the @ioat .r -to   rrj b. .onflrrd.
                                        $0. pub110iwtitutioa   .
            The, tiaa   oxproarod    abow   ihould   ba @Uiod     to    tha utont       tlmt
whorein lw otla of rworda will invol~ th. U881~8w     of $mnilo oourt
pr@iw      cd wdu At'tiOh 2336.1,6 8-e. V. A. C. I., we thithkthe
ia.p..tio.rhouldb. refuard undera..ti..15 of ,&tiolo2338-irhfshpso-
tidu w fol1or.r

            l&vaailo&tut       moor&     8hallnotk immpe@tdby
        0thorWa8apr0bati08ofYlou8           0r   other cUfi00rr 0f tb
        Oourttil....thrrrlao
                           dirootodby~o hurt."
         lnl5Llt 1‘ rriblmtht,w y have ovdookd 8~. ‘tat&o
orating. rpwfrl OT rimitodp?iTi1ag#a8t~ti~daboH#         p t, th 0la m                         .
prinoiploa8t.t.dmuld h.v.~.ppli..ti~ .ad it 1‘ our hope t&t OUT  rim.
will prow of u‘l‘taaooto you.
                                                        Varytni4rapr‘               1